               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 SEAN J. HANNON,                                    No. 3:18-CV-02054

              Petitioner,                           (Senior Judge Rambo)

       v.

 COMMONWEALTH OF PA, et al.,

              Respondents.

                            MEMORANDUM OPINION

I.    BACKGROUND

      Sean J. Hannon, a Pennsylvania state prisoner, filed this 28 U.S.C. § 2254

petition asserting that (1) his sentence is illegal as it exceeds the legal maximum term

allowable, (2) his attorney was ineffective for failing to explain the sentence to him,

(3) his plea was not knowing and voluntary because he did not understand the nature

of any potential sentence, and (4) his sentence violates the United States

Constitution. (Doc. 1). Hannon’s term of incarceration arises from two separate

criminal judgments resulting from 2008 convictions for simple assault and resisting

arrest, and a 2011 conviction for driving under the influence. Id. at 1. Hannon

acknowledges that he did not seek review in state court of any of the issues raised in

this petition because he “did not have counsel, and . . . [is] not versed in law or filing

of motions and petitions or appeals.” Id. at 12; see id. at 5-12.
       A review of the Pennsylvania state court dockets1 reveals that Hannon did not

file a direct appeal of either criminal judgment, but instead filed a petition for

collateral review pursuant to Pennsylvania’s Post Conviction Relief Act (“PCRA”)

in which he challenged both judgments. See Commonwealth v. Hannon, CP-35-CR-

0002278-2008 (Ct. Com. Pl. Lackawanna Cty.); Commonwealth v. Hannon, CP-35-

CR-0001425-2011 (Ct. Com. Pl. Lackawanna Cty.). Hannon’s PCRA petition was

dismissed on April 16, 2014. Id. Hannon attempted to file one interlocutory appeal

in late 2012, which was dismissed by the Superior Court of Pennsylvania for lack of

jurisdiction. See Commonwealth v. Hannon, 2188 MDA 2012 (Pa. Super. Ct.).

Hannon did not, however, appeal the PCRA court’s final order denying his petition.

       Respondents have filed a motion to dismiss, asserting that Hannon’s § 2254

petition should be dismissed because Hannon: (1) is no longer in custody pursuant

to the 2008 criminal judgment; (2) named an improper respondent; (3) failed to

exhaust his state court remedies; and (4) failed to timely file his § 2254 petition or

present adequate cause to excuse his untimely petition. (Doc. 9). Hannon has not

responded to the motion to dismiss.




1
    Although neither party references the relevant state court dockets, the Court “may take judicial
    notice of the contents of another Court’s docket.” Orabi v. Attorney Gen. of the U.S., 738 F.3d
    535, 537 n.1 (3d Cir. 2014). The docket for the Pennsylvania Court of Common Pleas is
    available at https://ujsportal.pacourts.us/DocketSheets/CP.aspx, while the dockets for the state
    appellate courts are available at https://ujsportal.pacourts.us/DocketSheets/Appellate.aspx.


                                                 2
II.    DISCUSSION

       Prior to filing § 2254 petitions, state prisoners must exhaust available state

court remedies. O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). To fully exhaust

remedies, a prisoner must “give the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the State’s established

appellate review process.”     Id. at 845.    To invoke one complete round of

Pennsylvania’s established appellate review process, individuals must appeal an

adverse decision to the Superior Court of Pennsylvania, but “need not seek review

from the Pennsylvania Supreme Court.” Lambert v. Blackwell, 387 F.3d 210, 233

(3d Cir. 2004).

       “The exhaustion requirement does not apply, however, in cases where the

state courts would not consider the unexhausted claims because they are

procedurally barred.” Slutzker v. Johnson, 393 F.3d 373, 380 (3d Cir. 2004). Thus,

where state courts would refuse to consider an unexhausted claim, a petitioner’s

“failure to exhaust that claim is excused.”       Id.   In such circumstances “the

concomitant doctrine of procedural default” applies and bars consideration of the

merits of a petitioner’s claims unless “the petitioner makes the standard showing of

‘cause and prejudice’ or establishes a fundamental miscarriage of justice.” Id. at

381.




                                          3
       “Cause for a procedural default exists where something external to the

petitioner, something that cannot fairly be attributed to him, impeded his efforts to

comply with the State’s procedural rule.” Maples v. Thomas, 565 U.S. 266, 280

(2012) (alterations and internal quotation marks omitted). “‘Actual prejudice’

means ‘not merely that the errors . . . created a possibility of prejudice, but that they

worked to his actual and substantial disadvantage.’” Goldblum v. Klem, 510 F.3d

204, 215-16 (3d Cir. 2007) (quoting United States v. Frady, 456 U.S. 152, 170

(1982) (brackets omitted)). To establish a miscarriage of justice, “the petitioner must

typically show actual innocence.” Leyva v. Williams, 504 F.3d 357, 366 (3d Cir.

2007) (internal quotation marks omitted).

       It is clear from Hannon’s petition and the relevant Pennsylvania state court

dockets that he did not appeal to the Superior Court of Pennsylvania either his

criminal judgments or the denial of PCRA relief. Moreover, because more than one

year has elapsed since Hannon’s criminal convictions became final, he is barred

from pursing his current claims in state court. See 42 Pa. Stat. and Cons. Stat. § 9545

(b)(1) (PCRA petition “shall be filed within one year of the date the judgment

becomes final”).2 Consequently, the Court may entertain the merits of Hannon’s


2
    While the relevant statute provides limited exceptions to this rule, none are applicable to
    Hannon’s claims. Hannon makes no allegation that the government in any way interfered with
    his ability to raise his current claims in his earlier PCRA petition or with his ability to appeal
    the earlier actions, and he does not rely on a constitutional right newly recognized by the United
    States Supreme Court or Supreme Court of Pennsylvania. 42 Pa. Stat. and Cons. Stat. § 9545
    (b)(1)(i), (iii). Nor does Hannon allege that he could not have discovered the basis of his

                                                  4
petition only if he demonstrates cause and prejudice or a fundamental miscarriage

of justice.

       First, Hannon fails to demonstrate cause and prejudice. Hannon asserts that

he did not raise his current claims in state court because he “was unaware at the

time” of the existence of these claims and, by the time he became aware of their

existence, any PCRA petition would be time-barred. (Doc. 1 at 5-10). However, it

is well settled that “an ‘ignorant or inadvertent procedural default’ does not satisfy

the cause element of cause and prejudice.” Cristin v. Brennan, 281 F.3d 404, 420

(3d Cir. 2002) (quoting Coleman v. Thompson, 501 U.S. 722, 752 (1991)). See also

Murray v. Carrier, 477 U.S. 478, 486 (1986) (noting “the mere fact that counsel

failed to recognize the factual or legal basis for a claim, or failed to raise the claim

despite recognizing it, does not constitute cause for a procedural default”).

       Second, Hannon has not demonstrated—let alone alleged—actual innocence

sufficient to excuse his procedural default. Hannon makes no allegation that he did

not commit the acts to which he pled guilty, but instead raises issues related solely

to the sentence imposed and his awareness of the consequences that would result

from his guilty plea. (See Doc. 1). Because Hannon fails to demonstrate either cause



   current claims through the exercise of due diligence. Id. § 9545(b)(1)(ii). To the contrary, it
   would have been clear to Hannon as early as 2010—when he was first resentenced for violating
   his probation—that he was subject to resentencing as a probation violator and that any time
   spent on probation would not be counted toward his sentence.


                                               5
and prejudice or a miscarriage of justice, his claims are procedurally defaulted and

his § 2254 petition must be dismissed. Finally, because it is beyond debate that

Hannon’s claims are procedurally defaulted, a certificate of appealability is not

warranted. See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (setting forth grounds

for granting certificate of appealability).


III.   CONCLUSION

       For the foregoing reasons, Hannon’s § 2254 petition will be dismissed. An

appropriate Order follows.



                                        s/Sylvia H. Rambo
                                        SYLVIA H. RAMBO
                                        United States District Judge



Dated: July 2, 2019




                                              6
